Order of the Appellate Term which affirmed an order of the City Court of the City of New York, County of Queens, denying defendants’ motion to examine certain employees of the plaintiff before trial, reversed on the law and the facts, *905the order of the City Court reversed, and the motion granted, with ten dollars costs and disbursements in this court and in the Appellate Term, to the extent of permitting the examination of Samuel I. Sax, Carmine Coleman and Frances Shapiro upon the following items: 1. The contract claimed to have been entered into between the plaintiff and David F. Houston, and the facts and circumstances surrounding the making thereof. 2. The ordering by Mrs. David F. Houston of the painting referred to, and the facts and circumstances surrounding such alleged order. 3. The request for instructions for delivery made of the decedent, and the facts and circumstances surrounding such request. The examination will proceed at a time and place to be designated in the order herein. Under the circumstances disclosed by the record, the defendants were entitled to have the discretion of the court exercised in their behalf. ( Public National Bank v. National City Bank, 261 N. Y. 316; Gramatan Nat. Bank & Trust Co. of Bronxvillev. Sagamore Apts., Inc., 241 App. Div. 840; De Luca v. Kerwin, 239 id. 850.) Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur. Settle order on notice.